DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Applicant’s amendment to the claims, filed on November 18, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the abstract of the disclosure, filed on November 18, 2020, is acknowledged.
Applicant’s amendment to the specification, filed on November 18, 2020, is acknowledged.
Applicant’s remarks and accompanying Exhibits B, C, D, and E filed on November 18, 2020 in response to the non-final rejection mailed on August 27, 2020 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Amended claims 1 and 2 and newly added claims 16-20 are directed to the non-elected invention of Group II. Accordingly, claims 1-7, 9-13, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected inventions of Groups II and III, there being no allowable generic or linking 
Claims 8, 14, and 15 are being examined on the merits only to the extent the claims read on the elected invention of Group I. 
  
Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s amendment to the specification. 

Claim Objections
The objection to claims 8, 14, and 15 for a minor informality is withdrawn in view of the applicant’s amendment to the claims.

To the extent claims 8 and 14 depend from and incorporate the limitations of claim 1, claims 8 and 14 are objected to in the recitation of “complementary strand of of SEQ ID NO: 2”, “65 oC; d) wherein the nucleic acid is operably linked”, and “direct expression of glutathione reductase in a host cell” and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite, e.g., “complementary strand of SEQ ID NO: 2” and “65 oC; wherein the nucleic acid is operably linked”, and “direct expression of the polypeptide in a host cell”, respectively.

Claim Rejections - 35 USC § 112(a)
withdrawn in view of the applicant’s amendment to the claims and the instant remarks addressing each of these rejections.  

Claim Rejections - 35 USC § 101
Claims 8, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
As amended, claim 8 is drawn to a food product comprising the polypeptide produced according to the method of claim 7. The recitation of “the polypeptide produced according to the method of claim 7” is a “product-by-process” claim and is interpreted in accordance with MPEP 2113. According to the specification, SEQ ID NO: 1 is the amino acid sequence of a Chaetomium thermophilum polypeptide having glutathione reductase activity. There is no evidence of record that the “polypeptide produced according to the method of claim 7” is different in any way from a naturally occurring polypeptide and the “polypeptide produced according to the method of claim 7” is interpreted as encompassing a Chaetomium thermophilum polypeptide having glutathione reductase activity and comprising the amino acid sequence of SEQ ID NO: 1. Other than the recited “polypeptide produced according to the method of claim 7”, the “food product” of claim 8 does not require any additional element(s). Given a broadest e.g., a Chaetomium thermophilum polypeptide having glutathione reductase activity and comprising the amino acid sequence of SEQ ID NO: 1, because based on the evidence of record it is not markedly different from a product that occurs in nature. As such, the claimed food product is considered to be a law of nature and is considered to be a judicial exception. In this case, the claimed food product does not include an additional element or elements that is/are sufficient to amount to significantly more than the judicial exception itself.
As amended, claim 14 is drawn to a food composition comprising cysteine E920 and the polypeptide produced according to the method of claim 7, wherein the composition is free from peptidase activity, protease activity and/or phosphatase activity. According to the specification, “[w]hen used as a food additive, cysteine has the E number E920” (p. 1, lines 23-24). Given a broadest reasonable interpretation, the recitation of “cysteine E920” is interpreted as meaning cysteine.
As amended, claim 15 is drawn to the composition according to claim 14, further comprising one or more selected from gluconic acid, formic acid, glucose, formate, nicotinamide adenine dinucleotide phosphate, nicotinamide adenine dinucleotide, glutathione, acetone and acetaldehyde.
The composition of claims 14 and 15 is considered to encompass nature-based products, i.e., a combination of a naturally occurring polypeptide (e.g., a Chaetomium thermophilum polypeptide having glutathione reductase activity and comprising the amino acid sequence of SEQ ID NO: 1) and naturally-occurring cysteine (claim 14) and the additional naturally-occurring element of one or more of gluconic acid, formic acid, 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: Regarding claim 8, the applicant argues the rejection directed to claim 8 is obviated by amendment to recite a food product comprising a polypeptide produced according to the method of claim 7. 
The applicant’s argument is not found persuasive. For the reasons set forth above, the claimed “food product” is not patent eligible subject matter. 
Regarding claims 14 and 15, the applicant argues there is no composition that exists in nature comprising the recited elements of the claimed food composition. The 
The applicant’s argument is not found persuasive. There is no dispute that the “food composition” of claims 14 and 15 excludes a living cell. However, patent eligibility is not based solely on whether or not there is a naturally-occurring counterpart to a claimed combination. As described above, because there is no naturally-occurring counterpart to the combination of recited elements of claims 14 and 15, the combination is compared to the individual elements as they occur in nature. In this case, there is no evidence of record that the combination has any markedly different characteristics from what occurs in nature and for the reasons set forth above, the claimed “food composition” is not patent eligible subject matter.

Claim Rejections - 35 USC § 102
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amlacher et al. (UniProt Database Accession Number G0RZ70, 2011, 6 pages; Non-patent literature document 4 of the IDS filed on June 20, 2019; hereafter “Amlacher”).
As amended, claim 8 is drawn to a food product comprising the polypeptide produced according to the method of claim 7. The recitation of “the polypeptide produced according to the method of claim 7” is a “product-by-process” claim and is interpreted in accordance with MPEP 2113. Other than the recited “polypeptide produced according to the method of claim 7”, the “food product” of claim 8 does not require any additional element(s). 

This anticipates claim 8 as written.

RESPONSE TO REMARKS: The applicant argues Amlacher does not disclose the recombinant nucleic as now claimed. The applicant argues that Amlacher is not curated, i.e., not experimentally determined to be a glutathione reductase, much less one that can reduce cystine to cysteine. According to the applicant, until the instant invention, the activity of this sequence was only predicted and predictions can be wrong, citing to Exhibit A filed on August 6, 2020.  
Applicant’s argument is not found persuasive. As described above, the recitation of “the polypeptide produced according to the method of claim 7” is a “product-by-process” claim. According to MPEP 211, the patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, disclosure of a recombinant nucleic acid is not required to anticipate claim 8 and given that there is no evidence of 
Regarding the applicant’s argument that Amlacher’s annotation could have been wrong, the applicant’s Exhibit A acknowledges “marked differences” at the ligand binding sites between the P. falciparum thioredoxin reductase and human glutathione reductase (p. 215, column 1). Indeed, a prior publication by the same authors (Muller et al., Mol. Biochem. Parasit. 74:11-18, 1995; cited on Form PTO-892; hereafter “Muller”) noted a “conspicuous difference” in ligand binding sites between P. falciparum thioredoxin reductase and known glutathione reductases. According to Muller, sequences of known glutathione reductases have a basic residue at the position corresponding to Arg347 of human glutathione reductase, which is required for fixing the glutathione substrate, while the P. falciparum thioredoxin reductase has glutamate (p. 16, column 2, section 3.4.2). In this regard, an alignment between the sequence of Amlacher’s glutathione reductase and human glutathione reductase shows that Amlacher’s glutathione reductase has the expected arginine at the position corresponding to Arg347 of human glutathione reductase (see Appendix A sequence alignment, relevant arginine highlighted in gray). As such, given that Muller taught structural features of glutathione reductase that are present in the sequence of Amlacher’s glutathione reductase, one would have reasonably expected that Amlacher’s glutathione reductase has glutathione reductase activity. 
Also, while errors in assigning function to a protein based on similarity to another polypeptide were known in the prior art, the reference of Wilson et al. (J. Mol. Biol. i.e., at greater than 40% sequence identity between two polypeptide sequences, there is precise functional similarity, and that precise function is not conserved below 40% (p. 234, column 2, middle; p. 243, column 1, top; and p. 243, column 2, middle). In this regard, Muller discloses that the sequence of P. falciparum thioredoxin reductase has 35% sequence identity to the sequence of and human glutathione reductase (p. 11, abstract), while an alignment between the sequences of Amlacher’s glutathione reductase and human glutathione reductase shows that Amlacher’s glutathione reductase has about 49% sequence identity to the sequence of human glutathione reductase (see Appendix A sequence alignment). As such, given that Wilson et al. acknowledges a >40% sequence identity threshold for precise functional similarity and because Amlacher’s glutathione reductase has about 49% sequence identity to the sequence of human glutathione reductase, one would have reasonably expected that Amlacher’s glutathione reductase has glutathione reductase activity. 
In view of the preponderance of the evidence, one would have recognized that Amlacher’s glutathione reductase has glutathione reductase activity. However, even assuming there was no evidence to support Amlacher’s glutathione reductase having glutathione reductase activity, given that the amino acid sequence of Amlacher’s glutathione reductase is identical to SEQ ID NO: 1 of this application, Amlacher’s glutathione reductase is presumed to have glutathione reductase activity. See MPEP 2112.01.I. 
. 

Claim Rejections - 35 USC § 103
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Amlacher (supra) in view of Ji et al. (Extremophiles 19:863-874, 2015; cited on Form PTO-892; hereafter “Ji”) is withdrawn in view of the applicant’s claim amendment and the instant remarks addressing this rejection.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsakas et al. (US 2010/0004212 A1; cited on Form PTO-892; hereafter “Tsakas”) in view of Amlacher (supra).
As amended, claim 14 is drawn to a food composition comprising cysteine E920 and the polypeptide produced according to the method of claim 7, wherein the composition is free from peptidase activity, protease activity and/or phosphatase activity. The recitation of “the polypeptide produced according to the method of claim 7” is a “product-by-process” claim and is interpreted in accordance with MPEP 2113. Other than the recited “polypeptide produced according to the method of claim 7”, the “food product” of claim 8 does not require any additional element(s). Regarding the limitation, “cysteine E920”, according to the specification, “[w]hen used as a food additive, cysteine has the E number E920” (p. 1, lines 23-24). Given a broadest reasonable interpretation, the recitation of “cysteine E920” is interpreted as meaning cysteine.

The reference of Tsakas discloses a pharmaceutical and/or medicinal product which is destined for humans or animals, and is applied in a drinkable form which product contains an antioxidant factor that functions to protect the product from oxidation (paragraph [0012]). Tsakas discloses the antioxidant factor encompasses a combination including glutathione reductase, cysteine, and glutathione (paragraph [0011] and claim 7). 
The difference between Tsakas and the claimed invention is that Tsakas does not teach or suggest “the polypeptide produced according to the method of claim 7”.
The reference of Amlacher discloses a polypeptide annotated as having “glutathione-disulfide reductase activity” (p. 1, middle). Amlacher’s glutathione reductase is interpreted as being encompassed by “the polypeptide produced according to the method of claim 7” given that the amino acid sequence of the polypeptide of Amlacher is identical to the amino acid sequence of SEQ ID NO: 1 of this application (see Appendix A sequence alignment beginning at p. 24 of the Office action mailed on August 27, 2020). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tsakas and Amlacher to use the glutathione reductase of Amlacher in the antioxidant factor of Tsakas. One would have been motivated to and would have had a reasonable 

RESPONSE TO REMARKS: The applicant argues Amlacher does not establish that the enzyme has any function as a glutathione reductase, and thus there is no reasonable expectation of success that it will function as predicted in a composition. 
Applicant’s argument is not found persuasive. As explained in detail above, one would have reasonably expected that Amlacher’s glutathione reductase has glutathione reductase activity. As such, one would have had a reasonable expectation that Amlacher’s glutathione reductase would have glutathione reductase activity in the composition of Tsakas.
For these reasons, it is the examiner’s position that the food composition of claims 14 and 15 would have been prima facie obvious before the effective filing date of the claimed invention. 

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 1-7, 9-13, and 16-20 are withdrawn from consideration.

No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656   

APPENDIX A

RDHUU
glutathione-disulfide reductase (EC 1.8.1.7) - human
C;Species: Homo sapiens (man)
C;Date: 02-Apr-1982 #sequence_revision 22-Apr-1995 #text_change 03-Jun-2002
C;Accession: S08979; A00404; S10730
R;Tutic, M.; Lu, X.; Schirmer, R.H.; Werner, D.
Eur. J. Biochem. 188, 523-528, 1990
A;Title: Cloning and sequencing of mammalian glutathione reductase cDNA.
A;Reference number: S08979; MUID:90235822; PMID:2185014
A;Accession: S08979
A;Molecule type: mRNA
A;Residues: 1-479 <TUT>
A;Cross-references: UNIPARC:UPI000014EB71; EMBL:X15722; NID:g31824; PIDN:CAA33744.1; PID:g31825
R;Krauth-Siegel, R.L.; Blatterspiel, R.; Saleh, M.; Schiltz, E.; Schirmer, R.H.; Untucht-Grau, R.
Eur. J. Biochem. 121, 259-267, 1982
A;Title: Glutathione reductase from human erythrocytes. The sequences of the NADPH domain and of the interface domain.
A;Reference number: A91112; MUID:82138780; PMID:7060551
A;Accession: A00404
A;Molecule type: protein
A;Residues: 2-479 <KRA>
A;Cross-references: UNIPARC:UPI0000110A82
A;Note: this is the final paper in a series
R;Thieme, R.; Pai, E.F.; Schirmer, R.H.; Schulz, G.E.
J. Mol. Biol. 152, 763-782, 1981
A;Title: Three-dimensional structure of glutathione reductase at 2 angstrom resolution.
A;Reference number: A92874; MUID:82145544; PMID:7334521
A;Contents: annotation; X-ray crystallography, 2 angstroms
R;Arnold, H.H.; Heinze, H.
FEBS Lett. 267, 189-192, 1990
A;Title: Treatment of human peripheral lymphocytes with concanavalin A activates expression of glutathione reductase.
A;Reference number: S10730; MUID:90336771; PMID:2379581
A;Accession: S10730
A;Molecule type: mRNA
A;Residues: 78-96;98-116;118-136;138-156;158-176;178-196;198-216;218-236;238-256;258-276;278-296;298-316;318-319 <ARN>
A;Cross-references: UNIPARC:UPI000015C722; UNIPARC:UPI00001720B1; UNIPARC:UPI00001720B2; UNIPARC:UPI00001720B3; UNIPARC:UPI00001720B4; UNIPARC:UPI00001720B5; UNIPARC:UPI00001720B6; UNIPARC:UPI00001720B7; UNIPARC:UPI00001720B8; UNIPARC:UPI00001720B9; UNIPARC:UPI00001720BA; UNIPARC:UPI00001720BB; UNIPARC:UPI00001720BC; GB:X54507; NID:g31828; PIDN:CAA38367.1; PID:g31829
A;Note: in the displayed figure the last codon of the sequence plus amino acid are skipped in every line; therefore 12 internal amino acids are missing
C;Genetics:
A;Gene: GDB:GSR
A;Cross-references: GDB:119288; OMIM:138300
A;Map position: 8p21.1-8p21.1
C;Complex: homodimer
C;Function:
A;Description: catalyzes the reduction of glutathione by NADPH
A;Note: responsible for maintaining high levels of reduced glutathione in the cytoplasm
C;Superfamily: dihydrolipoamide dehydrogenase; dihydrolipoamide dehydrogenase homology
C;Keywords: acetylated amino end; FAD; flavoprotein; homodimer; NADP; oxidoreductase; redox-active disulfide
F;23-51/Region: beta-alpha-beta FAD nucleotide-binding fold
F;25-475/Domain: dihydrolipoamide dehydrogenase homology <DLD>
F;190-221/Region: beta-alpha-beta NADP nucleotide-binding fold
F;2/Modified site: acetylated amino end (Ala) (in mature form) #status experimental
F;59-64/Disulfide bonds: redox-active #status experimental
F;91/Disulfide bonds: interchain #status experimental
F;468/Active site: His #status experimental

  Query Match             48.7%;  Score 1183;  DB 1;  Length 479;
  Best Local Similarity   52.4%;  
  Matches  251;  Conservative   64;  Mismatches  124;  Indels   40;  Gaps   10;

Qy          9 DFLVIGGGSGGLGAARAASGRYGARAMIIEGKRLGGTCVNVGCVPKKVTFNAAAIA ETIH 68
              |:|||||||||| :|| |:   |||| ::|  :||||||||||||||| :| |  :| :|


Qy         69 HSKAYGFNVQETAPFDWATFKAKRDAYVKRLNGIYERNLANDKVEYVHGWAKLISPNQVE 128
                  |||   |   |:|   | |||||| ||| ||: ||    :| : | |   |     
Db         82 DHADYGFPSCE-GKFNWRVIKEKRDAYVSRLNAIYQNNLTKSHIEIIRGHAAFTS----- 135

Qy        129 VTLEDGSKTV-VSAKK-----ILIAVGGYPSPP--PAIPGAEYGTNSDGFFDIDKLPKKV 180
                  |   |: || ||     |||| || || |    ||||  |  ||||| :::|| : 
Db        136 ----DPKPTIEVSGKKYTAPHILIATGGMPSTPHESQIPGASLGITSDGFFQLEELPGRS 191

Qy        181 ALVGAGYIAVEFAGMFNALGVETHLFIRHDHFLRAFDPMIQEGVTKEYERLGVKLHKRSA 240
               :||||||||| ||: :||| :| | ||||  ||:|| ||    |:| |  ||:: | | 
Db        192 VIVGAGYIAVEMAGILSALGSKTSLMIRHDKVLRSFDSMISTNCTEELENAGVEVLKFSQ 251

Qy        241 LTRVDK----------DATTGQLTIHYKEGDGEGVIGDVDHLIWAIGRKPATQGLGLEAA 290
              :  | |           |  |:| :         :| ||| |:||||| | |: | |   
Db        252 VKEVKKTLSGLEVSMVTAVPGRLPV-------MTMIPDVDCLLWAIGRVPNTKDLSLNKL 304

Qy        291 GVKTDEKGYIVVDEYQNTSVENIYALGDVTGRVELTPVAIA AGRKLAARLYGPEQFRTAK 350
              |::||:||:|:|||:|||:|: |||:||| |:  ||||||||||||| ||:  |    :|
Db        305 GIQTDDKGHIIVDEFQNTNVKGIYAVGDVCGKALLTPVAIA AGRKLAHRLF--EYKEDSK 362

Qy        351 LDYENVPSVVFAHPEVGAIGLTEPQAIEKYGKENVKVYKSNFIAMYYAMMEPEQKAPTSY 410
              ||| |:|:|||:|| :| :|||| :|| ||| |||| | ::|  ||:|:   ::|     
Db        363 LDYNNIPTVVFSHPPIGTVGLTEDEAIHKYGIENVKTYSTSFTPMYHAV--TKRKTKCVM 420

Qy        411 KLVCVGPEERVVGLHIMGLGSAEILQGFGVAIKMGATKADFDNCVAIHPTSAEELVTMR 469
              |:||   ||:|||:|: |||  |:|||| ||:||||||||||| |||||||:|||||:|
Db        421 KMVCANKEEKVVGIHMQGLGCDEMLQGFAVAVKMGATKADFDNTVAIHPTSSEELVTLR 479